DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,966,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 8 is objected to because of the following informalities: the claim recites “...the terminal device a second receiver...”, thus create confusion. For purpose of clarification, it is suggested to change “...the terminal device a second receiver...” to “...the terminal device comprising: a second receiver...”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9, 11-13, 15-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo) in view of US 2012/0188958 A1 to Suzuki et al. (hereafter refers as Suzuki) and further in view of US 2018/0115984 A1 to Sahlin et al. (hereafter refers as Sahlin).
Regarding claims 1 and 12, Di Girolamo teaches a terminal device (Fig. 21, UE/WTRU) and a wireless communication method executed by a terminal device (the UE/WTRU perform a method, Fig. 21), comprising: 
a receiver (a transceiver 120, Fig. 1B and paragraph [54]) configured to receive a resource specifying signal that includes resource information on plurality of first random access resources (UE with the receiver, receives UL allocation signal/message that specifying an uplink resource(s) information on first RACH preamble resources for transmitting a preamble for random access procedure, from an eNB/base station, paragraphs [96, 121, 140] and Fig. 21) in an unlicensed band to transmit message for random access (the RACH preamble resource(s) includes an unlicensed frequency band for transmitting the preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);
a controller (processor 118, Fig. 1B and paragraph [54]) configured to (the processor is configured to execute the instructions to perform the functions, paragraphs [59, 198]) select one preamble from a plurality of preamble candidates previously acquired (UE with the processor selects one preamble from an available preamble set, paragraphs [128, 141], that previously acquired, paragraphs [96, 140]); and 
a transmitter (a transceiver 120, Fig. 1B and paragraph [54]) configured to transmit the selected preamble by using a first random access resource based on the resource information (UE with the transceiver transmits the selected preamble by using the RACH preamble resource, i.e. time/subframe and frequency, Fig. 10, 11 paragraphs [130, 140, 142, 174], based on the specified RACH preamble resource(s), paragraph [121]).
However, Di Girolamo does not explicitly teach the first random access resources that are “arranged at a first identical time and that have different frequencies” and the resource information includes “frequency information indicating a frequency relating to any of the plurality of first random access resources”.
Suzuki teaches a terminal device (Fig. 7, mobile station/UE) and a wireless communication method (the UE/WTRU perform a method, Fig. 7, 10) comprising: 
a receiver (a reception processor, Fig. 7 and paragraph [132]) configured to receive a resource specifying signal that includes resource information (UE with the reception processor receives a resource allocation that specifying an uplink resource information, paragraphs [143-146]) on plurality of first random access resources that are arranged at an identical time and that have different frequencies (the uplink resource information on a plurality of first PRACH resources that are arranged at an identical time/subframe and that have different frequencies, Fig. 2 and paragraphs [64-65]) in a band (in a frequency band/region, paragraphs [62-63] and Fig. 2) to transmit a message for random access (to transmit a message for random access procedure, paragraph [64-65, 143, 144]), the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources (the uplink resource information indicates an uplink component carrier, i.e. UCC-2, of the plurality of first PRACH resources, Fig. 2 and paragraphs [143-145]); and
a transmitter (a transmitter processor, Fig. 7 and paragraph [132]) configured to transmit a preamble by using a first random access resource based on the resource information (UE with the transmitter processor transmits a preamble by using a resource, i.e. time/subframe and frequency, indicated via the uplink resource information, paragraphs [137, 142, 144, 146-147]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first random access resources that are arranged at a first identical time and that have different frequencies and the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources as taught by Suzuki, with the teachings of receiving the resource specifying signal that includes resource information in the unlicensed band and transmitting the preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in time resource for transmitting the preamble, thus increase diversity for the teachings (see Suzuki, paragraphs [62-63, 66] and Fig. 2).
The combination of Di Girolamo and Suzuki does not explicitly teach the resource specifying signaling includes “offset information” and “the offset information indicating offset from a reference timing to a timing that the message can be transmitted”.
Sahlin teaches a terminal device (Fig. 1, 5, wireless device 450/UE, paragraph [67]) and a wireless communication method executed by a terminal device (the wireless device 450/UE performs a method, Fig. 4), comprising: 
a receiver (a receiver 453, Fig. 5 and paragraph [137]) configured to receive a resource specifying signal (the receiver configured to receive a control information message, i.e. uplink grant, Fig. 4, step 4 and paragraphs [124-126, 137]) that includes resource information (including information for identify resource for uplink transmission, paragraphs [70, 74, 124-125]) and offset information (and offset information, paragraphs [78, 90-91, 158-159]), the offset information indicating offset from a reference timing to a timing that a message can be transmitted (the offset information indicating offset from a first timing to a timing that a message can be transmitted, paragraphs [125, 130-131, 158-159]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the resource specifying signaling includes offset information and the offset information indicating offset from a reference timing to a timing that the message can be transmitted as taught by Sahlin, with the teachings of receiving the resource specifying signal and transmitting the preamble for random access as taught by combination of Di Girolamo and Suzuki, for a purpose of reducing interference between the UEs, by using different offsets for different UE and clearly specifying the timing that the message can be transmitted by including the offset information in the resource specifying signaling  (see Sahlin, paragraphs [72-74, 78, 90-91] and Fig. 2).
Regarding claims 2 and 13, the combination of Di Girolamo, Suzuki and Sahlin further teaches wherein the resource specifying signal includes resource information on plurality of second random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. multiple subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178], see Suzuki, paragraph [63]) that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the message for random access (a second RACH/RA interval/time, see Suzuki, paragraphs [63, 82], includes plurality of random access frequencies, see Suzuki, paragraphs [62-64], that are arranged at an identical time slot and having different frequencies, see Suzuki, Fig. 2 and paragraph [63]).
Regarding claims 4 and 15, Di Girolamo further teaches wherein the controller further configured to determine whether the unlicensed band is available (the UE with the processor determines whether the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]), wherein transmitter transmits the selected preamble upon the unlicensed band is available (wherein the transmitting is executed upon determining that the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]). 
Regarding claims 5 and 16, Di Girolamo teaches a base station device (eNB/base station, Fig. 21) and a wireless communication method executed by a base station device (see method executed by the eNB/base station, Fig. 21) comprising: 
a processor (processor, paragraph [198]) configured to generate a resource specifying signal that includes resource information on plurality of first random access resources (the base station with the processor generates an UL allocation signal specifying an uplink resource(s) information on first RACH preamble resources for transmitting a preamble for random access procedure, paragraphs [118, 121]) in an unlicensed band to transmit a message for random access (includes an unlicensed frequency band for transmitting a preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);  
a transmitter (the base station is configured to transmit message(s), Fig. 1A, 1E and Fig. 22, thus including a transmitter) configured to transmit the resource specifying signal (the base station with the transmitter transmits the UL allocation signal to a UE, paragraphs [96, 121, 140] and Fig. 21); and
a receiver (the base station is configured to receive message/signal, Fig. 1A, 1E and Fig. 22, thus including a receiver) configured to receive a preamble from a terminal device (the base station with the receiver, receives a preamble from the UE, Fig. 10, 11 paragraphs [130, 140, 142, 174]).
However, Di Girolamo does not explicitly teach the first random access resources that are “arranged at a first identical time and that have different frequencies” and the resource information includes “frequency information indicating a frequency relating to any of the plurality of first random access resources”.
Suzuki teaches a base station device (eNB/base station, Fig. 6) comprising: 
a processor (processor, paragraph [210] and Fig. 6) configured to generate a resource specifying signal that includes resource information (the base station with the processor generates a resource allocation that specifying an uplink resource information, paragraphs [143-146]) on a plurality of first random access resources that are arranged at a first identical time and that have different frequencies (the uplink resource information on a plurality of first PRACH resources that are arranged at an identical time/subframe and that have different frequencies, Fig. 2 and paragraphs [64-65])) in a band (in a frequency band/region, paragraphs [62-63] and Fig. 2) to transmit a message for random access (to transmit a message for random access procedure, paragraph [64-65, 143, 144]), the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources (the uplink resource information indicates an uplink component carrier, i.e. UCC-2, of the plurality of first PRACH resources, Fig. 2 and paragraphs [143-145]);
a transmitter (a transmission processor and antenna, Fig. 6) configured to transmit the resource specifying signal (the base station with the transmission processor and antenna, transmits the resource allocation that specifying an uplink resource information to a UE, paragraphs [143-146]); and 
a receiver (a reception processor and antenna, Fig. 6) configured to receive the preamble from a terminal device receiving the preamble from a terminal device (the base station with the reception processor and antenna receives a preamble from the UE, paragraphs [144, 147-148]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first random access resources that are arranged at a first identical time and that have different frequencies and the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources as taught by Suzuki, with the teachings of the resource specifying signal that includes resource information in the unlicensed band to transmit a preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in for transmitting the preamble, thus increase diversity for the teachings (see Suzuki, paragraphs [62-63, 66] and Fig. 2).
The combination of Di Girolamo and Suzuki does not explicitly teach the resource specifying signaling includes “offset information” and “the offset information indicating offset from a reference timing to a timing that the message can be transmitted”.
Sahlin teaches a base station device (a network node/base station 400, Fig. 5 and paragraph [65]) and a wireless communication method executed by a base station device (see method executed by the eNB/base station, Fig. 3, 5 and paragraphs [65, 70, 113]) comprising: 
a processor (processor, paragraph [136] and Fig. 5) configured to (configured to perform the functions of the base station, paragraph [136]) generate a resource specifying signal (generates control information message, i.e. uplink grant, paragraphs [8, 64, 113]) that includes resource information (including information for identify resource for uplink transmission, paragraphs [70, 74, 113-114, 124-125]) and offset information (and offset information, paragraphs [78, 90-91, 158-159]), the offset information indicating offset from a reference timing to a timing that a message can be transmitted (the offset information indicating offset from a first timing to a timing that a message can be transmitted, paragraphs [125, 130-131, 158-159]); 
a transmitter (the network node 400 includes a communication interface circuitry 403, Fig. 5 and paragraph [136]) configured to transmit the resource specifying signal (to transmit the control information message, i.e. uplink grant, paragraphs [113-114, 136]); and
a receiver (the network node 400 includes a communication interface circuitry 403, Fig. 5 and paragraph [136]) configured to receive a signal from a terminal device (to receive an uplink signal from a wireless device 450, paragraphs [120-122, 136]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the resource specifying signaling includes offset information and the offset information indicating offset from a reference timing to a timing that the message can be transmitted as taught by Sahlin, with the teachings of the resource specifying signal and receiving the preamble for random access as taught by combination of Di Girolamo and Suzuki, for a purpose of reducing interference between the UEs, by using different offsets for different UE and clearly specifying the timing that the message can be transmitted by including the offset information in the resource specifying signaling  (see Sahlin, paragraphs [72-74, 78, 90-91] and Fig. 2).
Regarding claims 6 and 17, the combination of Di Girolamo and Suzuki further teaches wherein the resource specifying signal includes resource information on a plurality of second random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. multiple subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178], see Suzuki, paragraph [63]) that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the message for random access (a second RACH/RA interval/time, see Suzuki, paragraphs [63, 82], includes plurality of random access frequencies, see Suzuki, paragraphs [62-64], that are arranged at an identical time slot and having different frequencies, see Suzuki, Fig. 2 and paragraph [63]).
Regarding claim 8, Di Girolamo teaches a wireless communication system (Fig. 21) comprising: 
a base station device (eNB/base station, Fig. 21); and 
a terminal device (Fig. 21, UE/WTRU), 
wherein the base station device comprising:
a processor (processor, paragraph [198]) configured to generate a resource specifying signal that includes resource information on a plurality of first random access resources (the base station with the processor generates an UL allocation signal specifying an uplink resource(s) information on first RACH preamble resources for transmitting a preamble for random access procedure, paragraphs [118, 121]) in an unlicensed band to transmit a message for random access (includes an unlicensed frequency band for transmitting a preamble for RACH procedure, paragraphs [97, 105, 110, 118, 140]);
 	a first transmitter (the base station is configured to transmit message(s), Fig. 1A, 1E and Fig. 22, thus including a transmitter) configured to transmit the resource specifying signal (the base station with the transmitter transmits the UL allocation signal to a UE, paragraphs [96, 121, 140] and Fig. 21); and
a second receiver (the base station is configured to receive message/signal, Fig. 1A, 1E and Fig. 22, thus including a receiver) configured to receive a preamble from the terminal device (the base station with the receiver, receives a preamble from the UE, Fig. 10, 11 paragraph [130, 140, 142, 174]).
the terminal device includes comprising: 
a second receiver (a transceiver 120, Fig. 1B and paragraph [54]) configured to receive the resource specifying signal (UE with the receiver, receives UL allocation signal/message that specifying an uplink resource(s) information on first RACH preamble resources for transmitting a preamble for random access procedure, from an eNB/base station, paragraphs [96, 121, 140] and Fig. 21);
a controller (processor 118, Fig. 1B and paragraph [54]) configured to (the processor is configured to execute the instructions to perform the functions, paragraphs [59, 198]) select one preamble from a plurality of preamble candidates previously acquired (UE with the processor selects one preamble from an available preamble set, paragraphs [128, 141], that previously acquired, paragraphs [96, 140]); and 
a second transmitter (a transceiver 120, Fig. 1B and paragraph [54]) configured to transmit the selected preamble by using a first random access resource based on the resource information (UE with the transceiver transmits the selected preamble by using the RACH preamble resource, i.e. time or subframe and frequency, Fig. 10, 11 paragraph [130, 140, 142, 174], based on the specified RACH preamble resource(s), paragraph [121]).
However, Di Girolamo does not explicitly teach the first random access resources that are “arranged at a first identical time and that have different frequencies” and the resource information includes “frequency information indicating a frequency relating to any of the plurality of first random access resources”.
Suzuki teaches a base station device (eNB/base station, Fig. 6) comprising: 
a processor (processor, paragraph [210] and Fig. 6) configured to generate a resource specifying signal that includes resource information (the base station with the processor generates a resource allocation that specifying an uplink resource information, paragraphs [143-146]) on a plurality of first random access resources that are arranged at a first identical time and that have different frequencies (the uplink resource information on a plurality of first PRACH resources that are arranged at an identical time/subframe and that have different frequencies, Fig. 2 and paragraphs [64-65])) in a band (in a frequency band/region, paragraphs [62-63] and Fig. 2) to transmit a message for random access (to transmit a message for random access procedure, paragraph [64-65, 143, 144]), the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources (the uplink resource information indicates an uplink component carrier, i.e. UCC-2, of the plurality of first PRACH resources, Fig. 2 and paragraphs [143-145]);
a transmitter (a transmission processor and antenna, Fig. 6) configured to transmit the resource specifying signal (the base station with the transmission processor and antenna, transmits the resource allocation that specifying an uplink resource information to a UE, paragraphs [143-146]); and 
a receiver (a reception processor and antenna, Fig. 6) configured to receive the preamble from a terminal device receiving the preamble from a terminal device (the base station with the reception processor and antenna receives a preamble from the UE, paragraphs [144, 147-148]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the first random access resources that are arranged at a first identical time and that have different frequencies and the resource information includes frequency information indicating a frequency relating to any of the plurality of first random access resources as taught by Suzuki, with the teachings of the resource specifying signal that includes resource information in the unlicensed band to transmit a preamble for random access as taught by Di Girolamo, for a purpose of enabling the terminal device to select one or more frequencies from a plurality of frequencies in for transmitting the preamble, thus increase diversity for the teachings (see Suzuki, paragraphs [62-63, 66] and Fig. 2).
The combination of Di Girolamo and Suzuki does not explicitly teach the resource specifying signaling includes “offset information” and “the offset information indicating offset from a reference timing to a timing that the message can be transmitted”.
Sahlin teaches a wireless communication system (Fig. 5) comprising:
a base station device (a network node/base station 400, Fig. 5 and paragraph [65]); and
a terminal device (Fig. 1, 5, wireless device 450/UE, paragraph [67]), wherein
the base station device comprising:
	a processor (processor, paragraph [136] and Fig. 5) configured to (configured to perform the functions of the base station, paragraph [136]) generate a resource specifying signal (generates control information message, i.e. uplink grant, paragraphs [8, 64, 113]) that includes resource information (including information for identify resource for uplink transmission, paragraphs [70, 74, 113-114, 124-125]) and offset information (and offset information, paragraphs [78, 90-91, 158-159]), the offset information indicating offset from a reference timing to a timing that a message can be transmitted (the offset information indicating offset from a first timing to a timing that a message can be transmitted, paragraphs [125, 130-131, 158-159]); 
	a first transmitter (the network node 400 includes a communication interface circuitry 403, Fig. 5 and paragraph [136]) configured to transmit the resource specifying signal (to transmit the control information message, i.e. uplink grant, paragraphs [113-114, 136]); and
	a first receiver (the network node 400 includes a communication interface circuitry 403, Fig. 5 and paragraph [136]) configured to receive a signal from a terminal device (to receive an uplink signal from a wireless device 450, paragraphs [120-122, 136]);
the terminal device a second receiver (a receiver 453, Fig. 5 and paragraph [137]) configured to receive the resource specifying signal (the receiver configured to receive a control information message, i.e. uplink grant, Fig. 4, step 4 and paragraphs [124-126, 137]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the resource specifying signaling includes offset information and the offset information indicating offset from a reference timing to a timing that the message can be transmitted as taught by Sahlin, with the teachings of receiving the resource specifying signal and transmitting the preamble for random access as taught by combination of Di Girolamo and Suzuki, for a purpose of reducing interference between the UEs, by using different offsets for different UE and clearly specifying the timing that the message can be transmitted by including the offset information in the resource specifying signaling  (see Sahlin, paragraphs [72-74, 78, 90-91] and Fig. 2).
Regarding claim 9, the combination of Di Girolamo, Suzuki and Sahlin further teaches wherein the resource specifying signal includes resource information on a plurality of second random access resources (wherein the UL allocation signal/message specifying multiple available RACH resources, i.e. multiple subframes/intervals, see Di Girolamo, paragraphs [121, 159-161, 165, 178], see Suzuki, paragraph [63]) that are arranged at a second identical time and that have the different frequencies in the unlicensed band to transmit the message for random access (a second RACH/RA interval/time, see Suzuki, paragraphs [63, 82], includes plurality of random access frequencies, see Suzuki, paragraphs [62-64], that are arranged at an identical time slot and having different frequencies, see Suzuki, Fig. 2 and paragraph [63]).
Regarding claim 11, Di Girolamo further teaches wherein the second process comprises: 
determining whether the unlicensed band is available (determining whether the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]), wherein the transmitting is executed upon the unlicensed band is available (wherein the transmitting is executed upon determining that the unlicensed band is free/available, paragraphs [105, 110, 118, 120, 163]). 
Regarding claims 19-23, the combination of Di Girolamo, Suzuki and Sahlin further teaches the plurality of first random access resources is continuous on the frequency (wherein the plurality of first RA resources is continuous on the frequency, see Di Girolamo, paragraphs [88, 98, 103-105], see Suzuki, Fig. 2, 8).

Claims 3, 7, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057011 A1 to Di Girolamo et al. (hereafter refers as Di Girolamo) in view of US 2012/0188958 A1 to Suzuki et al. (hereafter refers as Suzuki) and US 2018/0115984 A1 to Sahlin et al. (hereafter refers as Sahlin) as applied to claims above, and further in view of US 2018/0132273 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 3, 7, 10, 14 and 18, the combination of Di Girolamo, Suzuki and Sahlin further teaches a time interval between identical times including the first identical time and the second identical time (a time between RACH subframes/intervals, each interval including a plurality of frequencies located at identical time, see Di Girolamo, paragraphs [121, 127, 159-161, 165, 178], see Suzuki, paragraphs [62-64] and Fig. 2).
However, the combination of Di Girolamo, Suzuki and Sahlin does not explicitly teach wherein the resource specifying signal “includes resource information” on the time interval.
Zhang teaches receiving a resource specifying signal includes resource information on a time interval between times (a UE receives a configuration, specifying RA resources for the UE to transmit preamble, from an eNB, wherein the configuration comprises preamble periods and interval between the periods, paragraphs [46-48, 92] and Fig. 4).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the resource specifying signal includes resource information on a time interval between times as taught by Zhang, with the teachings of the time interval between identical times including the first identical time and the second identical time as taught by combination of Di Girolamo, Suzuki and Sahlin, for a purpose of clearly specifying the time interval by receiving the time interval from the resource specifying signal (see Zhang, paragraphs [46-48, 92] and Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0318562 A1 discloses sending indication to specify multiple TTIs for transmitting random access preamble (see Fig. 3).
US 2016/0316472 A1 discloses transmitting multiple trigger frames (see paragraph [66]).
US 2013/0242730 A1 discloses the control message DCI includes carrier indicator for transmitting uplink message/PRACH (paragraphs [159, 163]).
US 2014/0362780 A1 discloses offset between a time of reception of the uplink grant a first occurrence of a subframe in the subset (see paragraphs [9, 10, 24-26]).
US 2014/0307598 A1 discloses timing offset between an uplink transmission and an uplink grant (see paragraphs [74, 146]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        December 8, 2022